DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 9/16/2021. Claims 1 through 15 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments, see arguments on page 8 of 11, filed 9/16/2021, with respect to Specification and Claim Objections have been fully considered and are persuasive.  The Objections of the Specification and Claims 9, 11, and 12 have been withdrawn. 
Applicant’s amendments, see arguments on page 8 of 11, filed 9/16/2021, with respect to 112(b) Indefinite Rejection has been fully considered and is persuasive.  The 112(b) Indefinite Rejection of claim 3 has been withdrawn. 

Response to Arguments
Applicant's arguments, filed 9/16/2021, with respect to claim 1 have been fully considered but they are not persuasive.  The argument against claim 1 alleges Sprock fails to disclose the processing of surface profile data (from the surveying device) to identify an area of the terrain, wherein the area comprises one or more regions.  The Examiner maintains the previous rejection as cited in col 6 lines 2-22 and col 9 lines 31-36, where data collected from all machines on site includes “survey information” and slope data may be analyzed to determine conditions for machines.  
The second part of the argument for claim 1 (the amended detail) of the terrain having at least one gradient characteristic meeting a gradient characteristic threshold appears to overcome the previous art of rejection with respect to Sprock, however, [0052] of Clar addresses this deficiency, where areas with a slope greater than a threshold are detected.  A detailed rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sprock et al. (US-8463460; hereinafter Sprock; already of record) in view of Clar et al. (US-2009/0202109; hereinafter Clar; already of record).
Regarding claim 1 and analogous claim 15, Sprock discloses a method of operating at least one work machine comprising: 
…
storing machine operational data associated with at least one gradient characteristic in a database (see at least col 5 lines 34-36 and 49-53; col 6 lines 2-8; and col 9 lines 15-20); 
operating a processing unit to (see at least col 5 lines 26-33): 
process the surface profile data to identify an area of the terrain (see at least col 6 lines 2-22; col 9 lines 31-36)… 
retrieve machine operational data associated with the at least one gradient characteristic from the database and associate the machine operational data with the area (see at least col 6 lines 2-22; col 9 lines 31-36); and 
operating the at least one work machine in the area based upon the machine operational data (see at least col 9 line 62 – col 10 line 6).  
However, Sprock does not explicitly disclose:
…operating at least one surveying device to measure a surface profile of a terrain of a worksite and generate actual surface profile data indicative of the surface profile…
…the area comprises one or more regions of the terrain having at least one gradient characteristic meeting a gradient characteristic threshold…
Clar, in the same field of endeavor, teaches: 
…operating at least one surveying device to measure a surface profile of a terrain of a worksite and generate actual surface profile data indicative of the surface profile (see at least [0021] where a terrain mapping system scans a worksite and maps its terrain)…
…the area comprises one or more regions of the terrain having at least one gradient characteristic meeting a gradient characteristic threshold (see at least [0052] where areas of terrain having a slope greater than an expected angle of repose are detected, and a controller is capable of filtering points exceeding the threshold)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of operating a work machine as disclosed by Sprock with a surveying device that can detect areas with different gradients as taught by Clar to assist in tracking the progress of a worksite and to provide remote assistance or control.  Determining worksite inefficiencies can also be achieved by identifying areas with steeper gradients, where a machine may have to operate under different protocol to avoid encountering dangerous scenarios (see Clar at least [0061] and [0003]).
Regarding claim 2, Sprock in view of Clar teach the method as claimed in claim 1 wherein the machine operational data comprises at least one controllable characteristic, of the at least one work machine moving along the terrain, associated with at least one gradient characteristic (see Sprock at least col 9 lines 31-36; col 6 lines 2-8).
Regarding claim 3, Sprock in view of Clar teach the method as claimed in claim 2 wherein the at least one controllable characteristic (see Sprock at least col 7 lines 16-30) comprises at least one of a machine speed (see Sprock at least col 7 lines 47-52), a machine direction, an engine speed, a powertrain load, a braking or retarding load, gear selection or transmission ratio (see Sprock at least col 7 lines 47-49), positioning of at least one work tool of the at least one work machine, manipulation of at least one work tool (see Sprock at least col 7 lines 1-2), or a payload of the at least one work machine (see Sprock at least col 3 lines 39-42).  
Regarding claim 4, Sprock in view of Clar teach the method as claimed in claim 1 wherein the machine operational data relates to a maximum machine speed associated with at least one gradient characteristic and the at least one work machine is operated to move over the area of the terrain at or below the maximum machine speed (see Sprock at least col 6 lines 57-67).  
Regarding claim 11, Sprock in view of Clar teach the method as claimed in claim 1 wherein the gradient characteristic threshold comprises at least one of a value, range and/or variation of the gradient of the area (see Sprock at least col 9 line 58 – col 10 line 6).  
Regarding claim 12, Sprock in view of Clar teach the method as claimed in claim 2 further comprising: 
operating at least one work machine to move along the area of the terrain (see Sprock at least col 9 lines 31-36); 
operating at least one sensor to generate monitored machine operational data indicative of at least one monitored operating condition of the at least one work machine whilst the at least one work machine operates in the area (see Sprock at least col 9 lines 31-36; col 4 lines 8-23); 
determining the at least one gradient characteristic of the area (see Sprock at least col 9 lines 31-49); 
storing the machine operational data associated with the at least one gradient characteristic based upon the monitored machine operational data (see Sprock at least col 9 lines 38-53).  

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sprock in view of Clar as applied to claim 1 above, and further in view of Ichinose et al. (JP-2013/052868; hereinafter Ichinose; already of record).
Regarding claim 5, Sprock in view of Clar teach the method as claimed in claim 1.  However, neither Sprock nor Clar teach the machine operational data relates to a rollover likelihood, a rollover likelihood value being indicative of the likelihood of the at least one work machine rolling over at the at least one gradient characteristic, and the at least one work machine is operated in the area based upon the rollover likelihood when the rollover likelihood value exceeds a rollover threshold.  
Ichinose, in the same field of endeavor, teaches the machine operational data relates to a rollover likelihood (see Ichinose at least [0014]), a rollover likelihood value being indicative of the likelihood of the at least one work machine rolling over at the at least one gradient characteristic (see Ichinose at least [0039]-[0040] which describes how a road shoulder load capacity is dependent on slope and then provides a description as to how the axle load of a vehicle surpassing the limit of the road shoulder load capacity will result in a high risk of flipping the vehicle), and the at least one work machine is operated in the area based upon the rollover likelihood when the rollover likelihood value exceeds a rollover threshold (see Ichinose at least [0017] and [0045] which indicates a display to notify an operator of a rollover likelihood, in which case an operator can then make corrective actions to maintain stability).  

Regarding claim 10, Sprock in view of Clar teach the method as claimed in claim 1 further comprising receiving data from at least one sensor of the at least one work machine indicative of the centre of gravity of the at least one work machine (see Ichinose at least [0017]), the machine operational data being associated with the at least one gradient characteristic based upon the centre of gravity of the at least one work machine (see Ichinose at least [0027] where the position of the center of gravity is calculated based on load data, of which the load data will shift according to changes in gradient angles).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine operational data as taught by Sprock in view of Clar with a center of gravity calculation as seen in Ichinose to provide a notification to an operator if the center of gravity is changed drastically enough to become dangerous (see at least equation 6 and supporting formulae, [0040], [0026]-[0027], and [0037]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sprock in view of Clar as applied to claim 1 above, and further in view of Velazquez et al. (US-2009/0125196; hereinafter Velazquez; already of record).
Regarding claim 6, Sprock in view of Clar teach the method as claimed in claim 1 wherein the machine operational data relates to a worksite duty segment associated with the at least one gradient characteristic (see Sprock at least col 9 lines 44-49), and …
…operating the at least one work machine comprises generating an alert for an operator, the alert being indicative of the worksite duty segment.  
Velazquez, in the same field of endeavor, teaches …operating the at least one work machine comprises generating an alert for an operator, the alert being indicative of the worksite duty segment (see Velazquez at least [0033]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work machine taught by Sprock in view of Clar with an alarm as taught by Velazquez to allow an operator to know the limits in which a machine can be operated safely since operating the machine on a gradient can lead to somewhat unpredictable results as compared to maneuvering on a flat terrain, especially if the machine is hauling a load or manipulating material with the machine’s arm (see Velazquez at least [0036]).
Regarding claim 9, Sprock in view of Clar teach the method as claimed in claim 1 further comprising receiving data from at least one sensor of the at least one work machine indicative of the orientation of the at least one work machine to the gradient, the machine operational data being associated with the at least one gradient characteristic based upon the orientation of the at least one work machine (see Velazquez at least [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work machine as taught by Sprock in view of Clar with information obtained by a gyroscope as taught by Velazquez to determine the machine’s orientation with respect to a gradient.  That is, if the machine is operating on a gradient at an orientation which may lead to a dangerous scenario, a safety threshold may be exceeded, especially if factors such as an unstable load are taken into consideration, all of which can be avoided with the assistance of a gyroscope to remind an operator of their current orientation (see at least [0004]).

Claims 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sprock in view of Clar as applied to claim 1 above, and further in view of Chitty et al. (US-2017/0089044; hereinafter Chitty; already of record).
Regarding claim 7, Sprock in view of Clar teach the method as claimed in claim 1 wherein the machine operational data relates to at least one vibration characteristic of the at least one work machine associated with the at least one gradient characteristic (see Sprock at least col 4 lines 42-46), and …   
However, neither Sprock nor Clar disclose or teach …operating the at least one work machine comprises generating an alert for an operator, the alert being indicative of the at least one vibration characteristic, and/or operating the at least one work machine to move over the worksite in accordance with the at least one vibration characteristic.
Chitty, in the same field of endeavor, teaches …operating the at least one work machine comprises generating an alert for an operator, the alert being indicative of the at least one vibration characteristic, and/or operating the at least one work machine to move over the worksite in accordance with the at least one vibration characteristic (see Chitty at least [0124] and [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work machine as taught by Sprock in view of Clar with an alert having to do with vibrational limits as taught by Chitty to indicate to an operator that excessive vibrations are degrading the integrity of the work machine, which will likely lead to maintenance issues and even future structural failures (see Chitty at least [0016]).
Regarding claim 13, Sprock in view of Clar teach the method as claimed in claim 12 wherein the at least one monitored operating condition relates to: 
a stress and/or strain on at least one machine structure of the at least one work machine (see Sprock at least col 9 lines 31-38); 
a temperature of at least one machine structure (see Sprock at least col 3 lines 48-61); and 
…
However, neither Sprock nor Clar disclose or teach …vibration characteristics of the at least one work machine.  
Chitty, in the same field of endeavor, teaches …vibration characteristics of the at least one work machine (see Chitty at least [0148]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work machine as taught by Sprock in view of Clar with the strain gauges as taught by Chitty to measure vibration due to the fatiguing nature a work machine undergoes during operation (see Chitty at least [0124]).
Regarding claim 14, Sprock in view of Clar and further in view of Chitty teach the method as claimed in claim 13, wherein: 
the machine operational data comprises at least one controllable characteristic associated with at least one gradient characteristic and the stress and/or strain (see Sprock at least col 9 lines 31-38); 
the at least one controllable characteristic relates to a machine speed value and/or range determined based upon the stress and/or strain, exceeding a threshold stress and/or strain (see Sprock at least col 9 lines 44-49 and 1-7); and/or 
the at least one controllable characteristic relates to a machine direction determined based upon the stress and/or strain exceeding a threshold stress and/or strain.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sprock in view of Clar as applied to claim 1 above, and further in view of Watt et al. (US-5995895; hereinafter Watt.
Regarding claim 8, Sprock in view of Clar teach the method as claimed in claim 1.  However, neither Sprock nor Clar disclose or teach the machine operational data relates to an optimal route of the at least one work machine associated with the at least one gradient characteristic.  
Watt, in the same field of endeavor, teaches the machine operational data relates to an optimal route of the at least one work machine associated with the at least one gradient characteristic (see at least col 13 lines 10-17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work machine as taught by Sprock in view of Clar with an optimal route planner as taught by Watt to prevent having a negative impact on engine or drive train load, or prevent a vehicle from traversing a slope with poor soil conditions which could prove to be a dangerous scenario (see Watt at least col 13 lines 18-31).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/17/2021